Relator was arrested under proper complaint issued out of the city court of the town of Orange, and charged with selling whisky in violation of an ordinance inhibiting the sale of whisky within certain prescribed limits of said town. The statement of facts shows that he violated said ordinance, if same is a valid ordinance, and authorized by the general incorporation act of this State. We held in the case of Ex parte William Smith, opinion delivered April 24, 1907, that this ordinance was invalid by reason of the fact that the general incorporation act does not authorize cities incorporated thereunder to establish saloon limits, and we held that the same cannot be established under the provisions of the general incorporation act, which declares a city can abate nuisances. There must be special authority in the general incorporation act authorizing said ordinance.
We, therefore, order relator discharged, after the payment of all costs in this behalf incurred.
Relator discharged. *Page 468